Citation Nr: 9906798	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to November 
1977 and from December 1990 to October 1991 in support of 
Operation Desert Shield/Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision of the RO.



REMAND

The veteran contends that he has PTSD due to service in the 
Persian Gulf.  He contends that he was involved in the 
transportation of approximately 200 to 300 prisoners each day 
and that he was once subjected to incoming artillery fire for 
approximately 2 days.  He also claims to have witnessed a 
scud missile hitting a building very close to where he was 
staying at the time.  He noted that, on several occasions, he 
had observed the charred and mutilated bodies of the enemy 
lying on the ground, some of whom he shot in order to take 
them "out of their agony."  He further stated that one of 
his friends (a Gregory Heinz or Hines) was killed, but that 
he was never told how he died.

A statement submitted in support of the veteran's claim by 
William B. Edwards, Ph.D., a staff psychologist at the 
Philadelphia VA Mental Health Clinic, relates a diagnosis of 
PTSD based on his described military experiences in the 
Persian Gulf.  

The veteran's service personnel records show that he served 
in the Southwest Asia theater of operations from January 1991 
to May 1991.  His principal duty was that of a motor 
transport operator.  It appears that, for the entire duration 
of his service in the Persian Gulf, the veteran was assigned 
to the 920th Transportation Company.  

In an August 1998 letter, the US Armed Services Center for 
Research of Unit Records (USASCRUR) responded to an RO 
request concerning the verification of the alleged stressors 
serving as the basis of the veteran's PTSD claim.  The RO's 
request included a copy of the veteran's military assignment 
record and a statement describing the alleged stressors 
encountered in the Persian Gulf.  USASCRUR provided a copy of 
the 920th Transportation Company unit history during 
Operation Desert Shield which documented that the unit 
supplied fuel to units who were engaged in combat.  It was 
noted, however, that more specific information from the 
veteran was necessary in order to provide information 
concerning specific attacks.  

USASCRUR also reported that available U.S. Army casualty 
files did not list a "Gregory Heinz" as killed or wounded 
in action during Operation Desert Shield/Storm; however, the 
files did list a "Gregory Hines" as non-battle wounded.  
USASCRUR was unable to document that the veteran shot 
casualties to put them out of their pain nor that he was 
involved in guarding prisoners.  

The Board recognizes the attempts made by the RO to verify 
the veteran's alleged stressors; however, based on the 
response obtained from the USASCRUR, specifically their 
reference to submission of more specific information from the 
veteran, not all avenues have been exhausted.  The Board 
notes, however, that the duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any psychiatric disorder, including PTSD, 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
Based on the veteran's response, the RO 
should undertake to verify any reported 
stressor or stressful event in service, 
as noted by the veteran 

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of his claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should specifically discuss 
the medical reports which show a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated, to 
include what evidence constituted an 
independently verified stressor.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  A complete rationale 
for any opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


